Case: 13-20474      Document: 00512538774         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-20474                          February 20, 2014
                                                                              Lyle W. Cayce
CRAIG GERARD WILLIAMS,                                                             Clerk


                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:12-CV-558


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Craig Gerard Williams, Texas prisoner # 787217, seeks a certificate of
appealability (COA) following the district court’s denial of his motion for relief
pursuant to Federal Rule of Civil Procedure 60(b)(1) in which he alleged
surprise and excusable neglect and sought the district court’s permission to file
an out-of-time notice of appeal. Williams’s notice of appeal is timely only as to
the district court’s denial of his Rule 60(b)(1) motion. See Bowles v. Russell,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20474    Document: 00512538774     Page: 2   Date Filed: 02/20/2014


                                 No. 13-20474

551 U.S. 205, 214 (2007); Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
We lack jurisdiction to consider any arguments relating to the district court’s
denial of his 28 U.S.C. § 2254 petition. See Bowles, 551 U.S. at 214; Mosley,
813 F.2d at 660.
      Because he sought only to reopen the appeal period in his Rule 60(b)(1)
motion, Williams is not required to obtain a COA in order to appeal the district
court’s denial of that motion. See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir.
2002); Ochoa Canales v. Quarterman, 507 F.3d 884, 886-88 (5th Cir. 2007).
      In his COA motion and brief before this court, Williams argues the
merits of his § 2254 petition.     Williams does not, however, present any
arguments regarding the district court’s denial of his Rule 60(b)(1) motion for
relief. Williams has therefore waived the only issue cognizable in this court.
See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
      Williams’s motion for a COA is DENIED as unnecessary. The district
court’s denial of Williams’s Rule 60(b)(1) motion is AFFIRMED.




                                       2